 


113 HR 2446 RH: Responsible Consumer Financial Protection Regulations Act of 2013
U.S. House of Representatives
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 255 
113th CONGRESS 2d Session 
H. R. 2446 
[Report No. 113–345] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2013 
Mr. Bachus introduced the following bill; which was referred to the Committee on Financial Services 
 

February 6, 2014
Additional sponsors: Mr. Royce, Mr. Cotton, Mr. Fincher, Mr. King of New York, Mr. Mulvaney, Mr. Brooks of Alabama, Mr. Bonner, Mr. Gary G. Miller of California, Mr. Stivers, Ms. Jenkins, Mr. Kline, Mr. Yoder, Mr. Schweikert, Mr. Rothfus, and Mrs. Wagner

 
February 6, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on June 20, 2013 
 
 
 
 
A BILL 
To replace the Director of the Bureau of Consumer Financial Protection with a five person Commission. 
 
 
1.Short titleThis Act may be cited as the Responsible Consumer Financial Protection Regulations Act of 2013. 
2.Establishment of the CommissionSection 1011 of the Consumer Financial Protection Act of 2010 is amended— 
(1)by striking subsections (b), (c), and (d); 
(2)by redesignating subsection (e) as subsection (j); and 
(3)by inserting after subsection (a) the following new subsections: 
 
(b)Establishment of the Commission 
(1)In generalThere is hereby established a commission (hereinafter referred to in this section as the Commission) that shall serve as the head of the Bureau. 
(2)Authority to prescribe regulationsThe Commission may prescribe such regulations and issue such orders in accordance with this title as the Commission may determine to be necessary for carrying out this title and all other laws within the Commission’s jurisdiction and shall exercise any authorities granted under this title and all other laws within the Commission’s jurisdiction. 
(c)Composition of the Commission 
(1)In generalThe Commission shall be composed of the Vice Chairman for Supervision of the Federal Reserve System and 4 additional members who shall be appointed by the President, by and with the advice and consent of the Senate, from among individuals who— 
(A)are citizens of the United States; and 
(B)have strong competencies and experiences related to consumer financial protection. 
(2)StaggeringThe members of the Commission appointed under paragraph (1) shall serve staggered terms, which initially shall be established by the President for terms of 1, 2, 4, and 5 years, respectively. 
(3)Terms 
(A)In generalEach member of the Commission appointed under paragraph (1), including the Chair, shall serve for a term of 5 years. 
(B)RemovalThe President may remove any member of the Commission appointed under paragraph (1). 
(C)VacanciesAny member of the Commission appointed under paragraph (1) appointed to fill a vacancy occurring before the expiration of the term to which that member’s predecessor was appointed (including the Chair) shall be appointed only for the remainder of the term. 
(D)Continuation of serviceEach member of the Commission appointed under paragraph (1) may continue to serve after the expiration of the term of office to which that member was appointed until a successor has been appointed by the President and confirmed by the Senate, except that a member may not continue to serve more than 1 year after the date on which that member’s term would otherwise expire. 
(E)Other employment prohibitedNo member of the Commission appointed under paragraph (1) shall engage in any other business, vocation, or employment. 
(d)AffiliationWith respect to members appointed pursuant to subsection (c)(1), not more than 2 shall be members of any one political party. 
(e)Chair of the Commission 
(1)AppointmentThe Chair of the Commission shall be appointed by the President from among the members of the Commission appointed under subsection (c)(1). 
(2)AuthorityThe Chair shall be the principal executive officer of the Bureau, and shall exercise all of the executive and administrative functions of the Bureau, including with respect to— 
(A)the appointment and supervision of personnel employed under the Bureau (other than personnel employed regularly and full time in the immediate offices of members of the Commission other than the Chair); 
(B)the distribution of business among personnel appointed and supervised by the Chair and among administrative units of the Bureau; and 
(C)the use and expenditure of funds. 
(3)LimitationIn carrying out any of the Chair’s functions under the provisions of this subsection the Chair shall be governed by general policies of the Commission and by such regulatory decisions, findings, and determinations as the Commission may by law be authorized to make. 
(4)Requests or estimates related to appropriationsRequests or estimates for regular, supplemental, or deficiency appropriations on behalf of the Commission may not be submitted by the Chair without the prior approval of the Commission. 
(f)No impairment by reason of vacanciesNo vacancy in the members of the Commission shall impair the right of the remaining members of the Commission to exercise all the powers of the Commission. Three members of the Commission shall constitute a quorum for the transaction of business, except that if there are only 3 members serving on the Commission because of vacancies in the Commission, 2 members of the Commission shall constitute a quorum for the transaction of business. If there are only 2 members serving on the Commission because of vacancies in the Commission, 2 members shall constitute a quorum for the 6-month period beginning on the date of the vacancy which caused the number of Commission members to decline to 2. 
(g)SealThe Commission shall have an official seal. 
(h)Compensation 
(1)ChairThe Chair shall receive compensation at the rate prescribed for level I of the Executive Schedule under section 5313 of title 5, United States Code. 
(2)Other members of the CommissionThe 3 other members of the Commission appointed under subsection (c)(1) shall each receive compensation at the rate prescribed for level II of the Executive Schedule under section 5314 of title 5, United States Code. 
(i)Initial quorum establishedDuring any time period prior to the confirmation of at least two members of the Commission, one member of the Commission shall constitute a quorum for the transaction of business. Following the confirmation of at least 2 additional commissioners, the quorum requirements of subsection (f) shall apply.. 
3.Conforming amendments 
(a)Consumer Financial Protection Act of 2010 
(1)In generalExcept as provided under paragraph (2), the Consumer Financial Protection Act of 2010 is amended— 
(A)by striking Director of the each place such term appears, other than where such term is used to refer to a Director other than the Director of the Bureau of Consumer Financial Protection; 
(B)by striking Director each place such term appears and inserting Bureau, other than where such term is used to refer to a Director other than the Director of the Bureau of Consumer Financial Protection; and 
(C)in section 1002, by striking paragraph (10). 
(2)ExceptionsThe Consumer Financial Protection Act of 2010 is amended— 
(A)in section 1012(c)(4), by striking Director each place such term appears and inserting Commission of the Bureau; 
(B)in section 1013(c)(3)— 
(i)by striking Assistant Director of the Bureau for and inserting Head of the Office of; and 
(ii)in subparagraph (B), by striking Assistant Director and inserting Head of the Office; 
(C)in section 1013(g)(2)— 
(i)by striking Assistant director and inserting Head of the Office; and 
(ii)by striking an assistant director and inserting a Head of the Office of Financial Protection for Older Americans; 
(D)in section 1016(a), by striking Director of the Bureau and inserting Chair of the Commission; and 
(E)in section 1066(a), by striking Director of the Bureau is and inserting first member of the Commission is. 
(b)Dodd-Frank Wall Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act is amended— 
(1)in section 111(b)(1)(D), by striking Director and inserting Chair of the Commission; and 
(2)in section 1447, by striking Director of the Bureau each place such term appears and inserting Bureau. 
(c)Electronic Fund Transfer ActSection 920(a)(4)(C) of the Electronic Fund Transfer Act, as added by section 1075(a)(2) of the Consumer Financial Protection Act of 2010, is amended by striking Director of the Bureau of Consumer Financial Protection and inserting Bureau of Consumer Financial Protection. 
(d)Expedited Funds Availability ActThe Expedited Funds Availability Act, as amended by section 1086 of the Consumer Financial Protection Act of 2010, is amended by striking Director of the Bureau each place such term appears and inserting Bureau. 
(e)Federal Deposit Insurance ActSection 2 of the Federal Deposit Insurance Act, as amended by section 336(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended by striking Director of the Consumer Financial Protection Bureau each place such term appears and inserting Chair of the Commission of the Bureau of Consumer Financial Protection. 
(f)Federal Financial Institutions Examination Council Act of 1978Section 1004(a)(4) of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)), as amended by section 1091 of the Consumer Financial Protection Act of 2010, is amended by striking Director of the Consumer Financial Protection Bureau and inserting Chair of the Commission of the Bureau of Consumer Financial Protection. 
(g)Financial Literacy and Education Improvement ActSection 513 of the Financial Literacy and Education Improvement Act, as amended by section 1013(d)(5) of the Consumer Financial Protection Act of 2010, is amended by striking Director each place such term appears and inserting Chair of the Commission. 
(h)Home Mortgage Disclosure Act of 1975Section 307 of the Home Mortgage Disclosure Act of 1975, as amended by section 1094(6) of the Consumer Financial Protection Act of 2010, is amended by striking Director of the Bureau of Consumer Financial Protection each place such term appears and inserting Bureau of Consumer Financial Protection. 
(i)Interstate Land Sales Full Disclosure ActThe Interstate Land Sales Full Disclosure Act, as amended by section 1098A of the Consumer Financial Protection Act of 2010, is amended— 
(1)by amending section 1402(1) to read as follows: 
 
(1)Chair means the Chair of the Commission of the Bureau of Consumer Financial Protection;; and 
(2)in section 1416(a), by striking Director of the Bureau of Consumer Financial Protection and inserting Chair. 
(j)Real Estate Settlement Procedures Act of 1974Section 5 of the Real Estate Settlement Procedures Act of 1974, as amended by section 1450 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended— 
(1)by striking The Director of the Bureau of Consumer Financial Protection (hereafter in this section referred to as the Director) and inserting The Bureau of Consumer Financial Protection; and 
(2)by striking Director each place such term appears and inserting Bureau. 
(k)S.A.F.E. Mortgage Licensing Act of 2008The S.A.F.E. Mortgage Licensing Act of 2008, as amended by section 1100 of the Consumer Financial Protection Act of 2010, is amended— 
(1)by striking Director each place such term appears in headings and text, other than where such term is used in the context of the Director of the Office of Thrift Supervision, and inserting Bureau; and 
(2)in section 1503, by striking paragraph (10). 
(l)Title 44, United States CodeSection 3513(c) of title 44, United States Code, as amended by section 1100D(b) of the Consumer Financial Protection Act of 2010, is amended by striking Director of the Bureau and inserting Bureau. 
 
 
February 6, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
